 Case 16-00331             Doc 74       Filed 11/14/18 Entered 11/14/18 10:35:40                       Desc Main
                                           Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MARY E. IVERSON                                                 ) Case No. 16 B 00331
                                                                    )
                                                             Debtor ) Chapter 13
                                                                    )
                                                                    ) Judge: JACQUELINE P COX

                                               NOTICE OF MOTION


  MARY E. IVERSON                                                      SULAIMAN LAW GROUP LTD
                                                                       via Clerk's ECF noticing procedures
  17031 NEW ENGLAND AVENUE
  TINLEY PARK, IL 60477

   Please take notice that on December 17, 2018 at 9:00 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on November
   14, 2018.

                                                                          /s/ Tom Vaughn

                 TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.    On January 06, 2016 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

  2.    The debtor's plan was confirmed on June 27, 2016.

        A summary of the debtor's plan follows:


        Monthly Payment $9,900.00                              Last Payment Received: 11/07/2018


        Amount Paid $287,100.00                                Amount Delinquent $19,800.00




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                        Respectfully submitted,
  TOM VAUGHN
  CHAPTER 13 TRUSTEE                                                    /s/ Tom Vaughn
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
